Citation Nr: 0319498	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  01-01 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Ask the appellant to provide a list of the names 
and addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.), including Dr. 
Jose Arturo Juarbe Ortiz, who have treated the 
veteran for substance abuse and psychiatric 
disorders, including post-traumatic stress 
disorder, since January 1990.  Provide the 
appellant with release forms and ask that a copy be 
signed and returned for each health care provider 
identified. 
 
When the appellant responds, obtain records from 
each health care provider the appellant identifies 
(except where VA has already made reasonable 
efforts to obtain the records from a particular 
provider).  If these records can't be obtained and 
we don't have affirmative evidence that they don't 
exist, inform the appellant of the records that we 
were unable to obtain, including what efforts were 
made to obtain them.  Also inform the appellant 
that we will proceed to decide his/her appeal 
without these records unless he/she is able to 
submit them.  Allow an appropriate period of time 
within which to respond.
2.	Obtain the veteran's medical records from the VA 
Medical Center in San Juan, Puerto Rico for any 
treatment for substance abuse and psychiatric 
disorders, including post-traumatic stress 
disorder, during the period of since 1990.  Request 
all VA medical records.
3.	This veteran is seeking service connection for 
post-traumatic stress disorder.  Send a development 
letter asking the veteran to give a comprehensive 
statement regarding his/her alleged stressors.  Ask 
the veteran to comment specifically about his 
shrapnel injury during service as well as any other 
stressful situations the veteran considers 
relevant.
4.	Contact the National Personnel Records Center 
(NPRC), or any other appropriate agency, and 
request the veteran's service medical records and 
service personnel file.  If no additional service 
records can be found, or if they have been 
destroyed, ask for specific confirmation of that 
fact.
5.	After completing the development described in 
paragraphs 1 through 4, prepare a letter asking the 
U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) to provide any available 
information that might corroborate the veteran's 
alleged in-service stressors.  Provide USASCRUR 
with a description of the alleged stressors 
identified by the veteran, including his shrapnel 
injury during service as well as any other 
stressful situations identified by the veteran.  
Provide USASCRUR with copies of any personnel 
records obtained showing service dates, duties, and 
units of assignment.
6.	If any service stressor is verified, the veteran 
should undergo a VA compensation examination to 
determine the existence and etiology of post-
traumatic stress disorder (PTSD).  The claims 
folder should be provided to and reviewed by the 
doctor in conjunction with the examination.  Any 
diagnosis of PTSD must be in accordance with the 
standards of DSM-IV.  If PTSD is diagnosed, the 
doctor should clearly identify the events that are 
considered stressors supporting the diagnosis, and 
doctor should fully explain why the stressors are 
considered sufficient under the standards of DSM-
IV.
7.	After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





